Citation Nr: 1626389	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a lung disability, to include idiopathic pulmonary fibrosis, as due to herbicide exposure. 

2. Entitlement to service connection for rheumatic heart disease. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a liver disability.

4. Whether there was clear and unmistakable error (CUE) in an April 2012 rating decision that denied entitlement to service connection for coronary atherosclerotic disease. 

5. Entitlement to an increased rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from May 1966 to May 1968, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and August 2014 rating decisions, of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.


The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016. A transcript of the hearing is associated with the claims files.  At the hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015). 

In an August 2014 rating decision, the RO denied service connection for rheumatic heart disease, denied entitlement to compensation under  38 U.S.C.A. § 1151 for a liver disability, failed to find there was clear and unmistakable error (CUE) in an April 2012 rating decision that denied entitlement to service connection for coronary atherosclerotic disease, and denied an increased rating for a bilateral hearing loss disability. The Veteran submitted a notice of disagreement in October 2014, with respect to his claims for entitlement to service connection for rheumatic heart disease, entitlement to compensation under 38 U.S.C.A. § 1151 for a liver disability, and whether there was clear and unmistakable error in an April 2012 rating decision that denied entitlement to service connection for coronary atherosclerotic disease.  A notice of disagreement as to an increased rating for bilateral hearing loss disability was filed in January 2015. The filing of a notice of disagreement places a claim in appellate status.  To date, the RO has not issued a statement of the case (SOC) regarding these issues. Accordingly, the Board is required to remand these for issuance of a SOC. See Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran was afforded a VA examination in February 2013 in conjunction with his claim for service connection for a lung disability. If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner found that it was less likely than not that the Veteran's lung disability was incurred in or caused by an in-service injury, event or illness. The examiner noted the Veteran's symptoms in-service of chest pain and wheezing were not consistent with early symptoms of his current disability. Id. However, the examination and opinion was inadequate because the examiner failed to consider the Veteran's presumed herbicide exposure. Further, the Veteran and his representative have questioned the expertise of the examiner as the examiner was not a pulmonary specialist. As a result the Board finds that a new VA examination and opinion are warranted. 

In an August 2014 rating decision, the RO denied service connection for rheumatic heart disease, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a liver disability, failed to find there was clear and unmistakable error in a denial of entitlement to service connection for coronary atherosclerotic disease, and denied an increased rating for a bilateral hearing loss disability. The Veteran was provided notice of this rating decision via an August 2014 letter. In October 2014 and January 2015, within one year of notice of the rating decision, the Veteran expressed disagreement with these determinations. As discussed above the RO has not issued an SOC regarding these issues and the Board is required to remand for such. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. After completing the directive above, schedule the Veteran for a new VA examination with a physician of sufficient expertise and experience to determine the nature and etiology of the Veteran's lung disability. The claims file must be made available to and reviewed by the examiner, to include all prior opinions provided, and a note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner is asked to render an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed lung disability, to include idiopathic pulmonary fibrosis is related to active service, to include as due to herbicide exposure.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The mere fact that a presumption has not been established for the particular disability at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims files since the last supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

4.  Issue a statement of the case to the Veteran addressing the issues of entitlement to service connection for rheumatic heart disease, entitlement to compensation under 38 U.S.C.A. § 1151 for a liver disability, whether there was clear and unmistakable error as to the denial of entitlement to service connection for coronary atherosclerotic disease, and an increased rating for bilateral hearing loss disability. See August 2014 rating decision and notices of disagreement in October 2014 and January 2015.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




